Prosecution upon affidavit in one count, by which it was charged that appellant "did then and there unlawfully possess intoxicating liquor, contrary," etc. The time of the commission of the alleged offense is pleaded as "on the ____ day of December, 1922."
Appellant's motion to quash the affidavit because the facts stated in the charge do not constitute a public offense was overruled. Trial, verdict of guilty, and judgment. Motion for new trial overruled.
Only the alleged error predicated upon the overruling of the motion to quash the affidavit will be considered.
The offense charged is founded upon § 1 of the amendatory act, ch. 250, Acts 1921 p. 736. By the authority of the decision upon the point raised in Crabbs v. State (1923), 193 Ind. 248, 139 N.E. 180, the motion to quash should have been sustained.
Judgment reversed, with instructions to sustain appellant's motion to quash the affidavit.
 *Page 1